

EXECUTION COPY


SHARE PLEDGE AGREEMENT


This SHARE PLEDGE AGREEMENT, dated as of June 1, 2007 (this “Agreement”), is
executed between (i) Mr. Leng You-Bin, being an individual resident in the
People’s Republic of China (“Mr. Leng”), and American Dairy, Inc., a Utah
corporation (the “Company”, and together with Mr. Leng, the “Pledgors”) and The
Bank of New York, in its capacity as collateral agent (with its successors in
such capacity, the “Collateral Agent”) for the benefit of the Secured Parties
(as defined below).


WITNESSETH:


(1) The Company issued certain 1.0% Guaranteed Senior Secured Convertible Notes
due 2012 (the “Notes”) pursuant to an indenture dated the date hereof (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Indenture”), among the Company, American Flying Crane Corporation, a
Delaware Corporation (the “Guarantor”), the other Subsidiaries (as defined in
the Notes Purchase Agreement) of the Company and The Bank of New York, a New
York banking corporation, as trustee (in such capacity, the “Trustee”);


(2) The Company, its Subsidiaries, Mr. Leng, Mr. Liu Hua and Citadel Equity Fund
Ltd. have entered into an amended and restated notes purchase agreement dated as
of June 1, 2007 (the “Notes Purchase Agreement”) for the sale and purchase of
the Notes;


(2) The Pledgors own the issued and outstanding equity interests in the Company
and the Guarantor, as applicable, set forth on Exhibit A attached hereto and
made a part hereof (the “Equity Interests”); and


(3) The Pledgors are required to execute and deliver this Agreement pursuant to
the Notes Purchase Agreement and the Indenture.


NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Secured Parties pursuant to the Indenture or any other
agreement, instrument or document executed pursuant to or in connection
therewith, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Pledgors and the Collateral
Agent hereby agree as follows:


1.  Defined Terms. Unless otherwise defined herein, each capitalized term used
herein that is defined in the Indenture shall have the meaning specified for
such term in the Indenture. Unless otherwise defined herein or in the Indenture,
terms used in Article 8 or Article 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York are used herein as therein defined.
In addition, the following terms used in this Agreement shall have the meanings
set forth below:


1.  “Qualified Event of Default” shall mean an Event of Default as defined in
Section 6.01 of the Indenture, provided that an Event of Default described under
Section 6.01(e) of the Indenture shall not be a Qualified Event of Default for
purposes of this Agreement unless and until the following conditions have been
satisfied:


 
 

--------------------------------------------------------------------------------

 
 
(i) if the Collateral Agent receives written notice from the Company within the
30-day period prescribed in Section 6.01(e) of the Indenture stating either that
(A) the Company objects to the notice of failure given pursuant to Section
6.01(e) of the Indenture or (B) the Company believes that it has cured the
failure so notified within such 30-day period, then the Collateral Agent shall
allow 14 days after the occurrence of such Event of Default for the Company and
the Trustee or the holders of 25% in aggregate principal amount of the Notes
then outstanding (the “Initiating Noteholders”), whoever gave such notice of
failure, to attempt to resolve such dispute, following which, in the absence of
its receipt of joint instructions signed by both the Company and the Trustee
(acting at the written direction of the Initiating Noteholders) or the
Initiating Noteholders, whoever gave such notice of failure, the Collateral
Agent shall submit the dispute to an arbitrator to be mutually agreed by the
Company on the one hand and the Trustee or the Initiating Noteholders, whoever
gave such notice of failure, for resolution, on the other hand;


(ii) in case the Company gives notice to the Collateral Agent as described in
the preceding clause (i), the Collateral Agent shall not transfer, register or
otherwise exercise any remedies with respect to the Pledged Collateral pursuant
to the Event of Default described in the preceding clause (i) until it receives
(A) a binding arbitration award rendered or given by the arbitrator described in
the preceding clause (i) stating that an Event of Default under Section 6.01(e)
of the Indenture has in fact occurred and that the Collateral Agent has the
right to exercise its remedies under this Section 4, or (B) joint written
instructions of the Company and the Trustee (acting at the written direction of
the Initiating Noteholders) or the Initiating Noteholders, whoever gave the
notice of failure under Section 6.01(e) of the Indenture;


provided, that nothing herein shall prevent the Collateral Agent from pursuing
remedies with respect to the Pledged Collateral pursuant to any other Qualified
Event of Default which has occurred and is continuing.


“Secured Obligations” shall mean all obligations owing by the Company, its
Subsidiaries, Mr. Leng and Mr. Liu Hua from time to time under the Indenture,
the Notes, the Guarantees, the Notes Purchase Agreement and in respect of all
other Note Obligations, including, without limitation, interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.


“Secured Parties” shall mean each of the Collateral Agent, the Trustee, the
holders of any Note (“Holders”) and each other party to whom any Secured
Obligation is owed.


2.  Pledge. Each Pledgor hereby pledges to the Collateral Agent, for the benefit
of the Secured Parties, and grants to the Collateral Agent for the benefit of
the Secured Parties, a security interest in, the following (collectively, the
“Pledged Collateral”):


(a)  All of the right, title and interest of such Pledgor in the Equity
Interests, whether now existing or hereafter arising, and the certificates
representing the shares of such capital stock (such now-existing shares being
identified on Exhibit A attached hereto and made a part hereof), and (in the
case of the Company as the Pledgor) all options and warrants for the purchase of
additional equity interests in the Guarantor now or hereafter held in the name
of the Company (all of said Equity Interests and (in the case of the Company as
the Pledgor) options and warrants and all capital stock held in the name of the
Company as a result of the exercise of such options or warrants being
hereinafter collectively referred to as the “Pledged Stock”), herewith delivered
to the Collateral Agent, accompanied by undated Powers (as defined below)
executed in blank by such Pledgor, and, subject to Section 9 hereof, all
dividends, distributions, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Stock;


 
2

--------------------------------------------------------------------------------

 
 
(b)  All Additional Equity Interests (as defined below) from time to time
acquired by the Company from the date hereof in any manner, and the certificates
representing such Additional Equity Interests (any such additional equity
interests shall constitute part of the Pledged Stock and the Collateral Agent is
irrevocably authorized to amend Exhibit A from time to time to reflect such
additional equity interests), and subject to Section 9 hereof, all options,
warrants, dividends, distributions, cash, instruments and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Equity Interests or Additional
Equity Interests; and


(c)  All proceeds of the foregoing.


3.  Security for Liabilities. The Pledged Collateral secures the full and prompt
payment, performance and observance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations.


4.  Delivery of Pledged Collateral; Registration and Acknowledgments. All
certificates representing or evidencing the Pledged Collateral, if any, and a
copy of the UCC financing statements filed with the State of Utah or the
District of Columbia, as applicable, pursuant to Section 26 below, shall be
physically delivered to and held by or on behalf of the Collateral Agent,
pursuant hereto and shall be in suitable form for transfer by delivery and shall
be accompanied by duly executed instruments of transfer, powers, or assignments
in blank as appropriate (such instruments of transfer, powers, or assignments in
blank, in the form of Exhibit B attached hereto and made a part hereof, being
the “Powers”), all in form and substance satisfactory to the Collateral Agent.
After the occurrence and during the continuance of a Qualified Event of Default
under the Indenture, the Collateral Agent shall have the right, at any time in
its discretion and without notice to any Pledgor, to transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable rights specified in Sections 8
and 9. In addition, the Collateral Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.


5.  Pledged Collateral Adjustments. If, during the term of this Agreement:


 
3

--------------------------------------------------------------------------------

 
 
(a)  Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of either Pledged Entity (as defined
below), or any option included within the Pledged Collateral is exercised, or
both, or


(b)  Any subscription warrants, shares, or any other rights or options or other
securities shall be issued in connection with the Pledged Collateral,


then all new, substituted and additional shares, warrants, rights, options or
other securities, issued by reason of any of the foregoing, shall be immediately
delivered to and held by the Collateral Agent, under the terms of this Agreement
and shall constitute Pledged Collateral hereunder; provided, however, that
nothing contained in this Section 5 shall be deemed to permit any distribution,
issuance of additional shares, warrants, rights, options or other securities,
reclassification, readjustment or other change in the capital structure which is
expressly prohibited in the Indenture nor to permit any such distribution,
issuance of additional equity interests, warrants, shares, rights, options or
other securities, reclassification, readjustment or other change in the capital
structure of such issuer which is expressly prohibited in the Indenture.


6.  Subsequent Changes Affecting Pledged Collateral. Each Pledgor represents and
warrants that it has made its own arrangements for keeping itself informed of
changes or potential changes affecting the Pledged Collateral (including, but
not limited to, rights to convert, rights to subscribe, payment of
distributions, reorganization or other exchanges, offers to purchase and voting
rights), and each Pledgor agrees that none of the Collateral Agent or any of the
Secured Parties shall have any obligation to inform such Pledgor of any such
changes or potential changes or to take any action or omit to take any action
with respect thereto. The Collateral Agent may, after the occurrence and during
the continuance of a Qualified Event of Default, without notice and at its
option, transfer or register the Pledged Collateral or any part thereof into its
or its nominee’s name with or without any indication that such Pledged
Collateral is subject to the security interest hereunder.


7.  Representations and Warranties. Each Pledgor represents and warrants,
severally and not jointly, as follows:


(a)  Such Pledgor is the sole legal and beneficial owner of the Equity Interests
set forth opposite its name on Exhibit A attached hereto and made a part hereof,
free and clear of any Lien except for the Lien created by this Agreement;


(b)  All of the Pledged Stock pledged by such Pledgor has been duly authorized
and validly issued, is fully paid and non-assessable; such Pledgor has acquired
its ownership in such Pledged Collateral in good faith without notice of any
adverse claims;


(c)  All of the Pledged Stock pledged by such Pledgor is presently represented
by the certificates listed on Exhibit A hereto and are a “Certificated Security”
within the meaning given to such term in Section 8-102(a)(4) of the UCC (as
defined below). As of the date hereof, there are no existing options, warrants,
calls or commitments of any character whatsoever relating to such Pledged Stock;


 
4

--------------------------------------------------------------------------------

 
 
(d)  Such Pledgor has full power and authority to enter into this Agreement and
perform the obligations hereunder;


(e)  There are no restrictions upon the voting rights associated with, or upon
the transfer of, any of the Pledged Collateral pledged by such Pledgor;


(f)  Such Pledgor has the right to vote, pledge, assign and grant a security
interest in or otherwise transfer the Pledged Collateral pledged by such Pledgor
free of any Liens;


(g)  No authorization, approval, or other action by, and no notice to or filing
with, any Governmental Authority and no consent from any other party (including,
without limitation, any stockholder, partner, member or creditor of such Pledgor
or any of its Affiliates) is required either (i) for the pledge of the Pledged
Collateral pledged by such Pledgor pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by such Pledgor or (ii) for
the exercise by the Collateral Agent of the voting or other rights provided for
in this Agreement or the remedies in respect of such Pledged Collateral pursuant
to this Agreement (except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally);


(h)  The pledge of the Pledged Collateral pursuant to this Agreement, together
with the delivery of the stock certificates in accordance with Section 4 hereof
to the Collateral Agent, creates a valid and perfected first priority security
interest in the Pledged Collateral, in favor of the Collateral Agent for the
benefit of the Secured Parties, securing the payment and performance of the
Secured Obligations; the Collateral Agent shall have “control” (within the
meaning given to such term in Section 8-106 of the UCC) of the Pledged
Collateral and the Collateral Agent will be a “protected purchaser” (within the
meaning given to such term in Section 8-303 of the UCC);


(i)  This Agreement has been duly executed and delivered by and on behalf of
such Pledgor and constitutes the legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms;


(j)  There is no action, suit, proceeding, governmental investigation or
arbitration, at law or in equity, or before or by any Governmental Authority,
pending, or to the knowledge of such Pledgor, threatened against such Pledgor,
the respective Pledged Entity (as defined below) or any of its property which
will materially and adversely affect the value of the Pledged Collateral pledged
by such Pledgor or the ability of such Pledgor to perform its obligations under
this Agreement;


(k)  The execution, delivery and performance of this Agreement by such Pledgor
(i) does not violate, constitute a breach of or a default (with the passage of
time or otherwise) under, require the consent of any person or a Governmental
Authority or result in the imposition of a Lien (other than the Lien created by
this Agreement) on any assets of such Pledgor under or pursuant to (x) any
indenture, mortgage, or any other agreement to which such Pledgor is a party or
by which any of its properties or assets may be bound or (y) any statute, rule,
regulation, law or ordinance, or any judgment, decree or order applicable to
such Pledgor; (ii) complies with all corporate organization documents of such
Pledgor; and (iii) does not violate any restriction on such transfer or
encumbrance of the Pledged Collateral pledged by such Pledgor;


 
5

--------------------------------------------------------------------------------

 
 
(l)  The Powers delivered by such Pledgor are effective endorsements duly
executed by an appropriate person and give the Collateral Agent the authority
they purport to confer;


(m)  The Pledged Stock pledged by such Pledgor constitutes (i) in the case of
the Company as the Pledgor, constitutes all of the equity interests in the
Guarantor held by the Company as of the date hereof and (ii) in the case of Mr.
Leng as the Pledgor, constitutes 30% of all the equity interests in the Company
held by Mr. Leng on a fully-diluted basis as of the date hereof; and


(n)  The respective Pledged Entity has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation (i.e., Utah in the case of the Company as the Pledged Entity, and
Delaware in the case of the Guarantor as the Pledged Entity).


8.  Voting Rights. During the term of this Agreement, and except as provided in
this Section 8 below, each Pledgor shall have the right to vote the Pledged
Stock pledged by such Pledgor on all corporate questions in a manner not
inconsistent with the terms of this Agreement and the other Transaction
Documents to which it is a party; provided, however, that no vote shall be cast,
and no consent shall be given or action taken, which would have the effect of
impairing the position or interest of any Secured Party in respect of the
Pledged Collateral or which would authorize, effect or consent to (unless and to
the extent expressly permitted by the Transaction Documents to which it is a
party) (i) the dissolution or liquidation, in whole or in part, of the issuer of
Pledged Stock (a “Pledged Entity”, i.e., the Company in the context of the
pledge of its shares by Mr. Leng, and the Guarantor in the context of the pledge
of its shares by the Company); (ii) the consolidation or merger of a Pledged
Entity with any other Person; (iii) the sale, disposition or encumbrance of all
or substantially all of the assets of a Pledged Entity, except for Liens in
favor of the Collateral Agent for the benefit of the Secured Parties; (iv) any
change in the authorized number of shares, the stated capital or the authorized
share capital of a Pledged Entity or the issuance of any additional shares of
its Equity Interests; or (v) the alteration of the voting rights with respect to
the Equity Interests of a Pledged Entity. After the occurrence and during the
continuation of a Qualified Event of Default, the Collateral Agent shall have
the right to, following written notice from the Collateral Agent to the Pledgor,
exercise all voting rights pertaining to the Pledged Collateral, including the
right to take action by shareholder consent.


9.  Dividends and Other Distributions. (a) So long as no Qualified Event of
Default shall have occurred and be continuing:


(i)  Each Pledgor shall be entitled to receive and retain any and all dividends
and distributions paid in respect of the Pledged Collateral, notwithstanding
such dividends and distributions being subject to the pledge and assignment
thereof pursuant to Section 2, provided, however, that any and all


 
6

--------------------------------------------------------------------------------

 
 
(A)  dividends and distributions paid or payable other than in cash with respect
to, and instruments and other property received, receivable or otherwise
distributed with respect to, or in exchange for, any of the Pledged Collateral;


(B)  dividends and other distributions paid or payable in cash with respect to
any of the Pledged Collateral on account of a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and


(C)  cash paid, payable or otherwise distributed with respect to principal of,
or in redemption of, or in exchange for, any of the Pledged Collateral;


shall be Pledged Collateral, and shall be forthwith delivered to the Collateral
Agent to hold, for the benefit of the Secured Parties, as Pledged Collateral and
shall, if received by such Pledgor, be received in trust for the Collateral
Agent, for the benefit of the Secured Parties; and


(ii)  The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to the relevant Pledgor all such proxies and other instruments as
such Pledgor may reasonably request for the purpose of enabling such Pledgor to
receive the dividends which it is authorized to receive and retain pursuant to
clause (i) above.


(b)  After the occurrence and during the continuation of a Qualified Event of
Default:


(i)  All rights of each Pledgor to receive the dividends and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
9(a)(i) hereof shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, for the benefit of the Secured Parties, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
dividends and other distributions;


(ii)  All dividends and other distributions which are received by each Pledgor
contrary to the provisions of clause (i) of this Section 9(b) shall be received
in trust for the Collateral Agent, for the benefit of the Secured Parties;


(iii)  Each Pledgor shall, upon the reasonable request of the Collateral Agent,
at such Pledgor’s expense, execute and deliver, and cause the respective Pledged
Entity and its officers and directors to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be required by applicable law or may be necessary or, in the
opinion of the holders of at least a majority in aggregate principal amount of
the Notes then outstanding or their counsel, advisable to register the
applicable Pledged Collateral under the provisions of the Securities Act, and to
exercise its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding or
their counsel, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Commission applicable thereto;


 
7

--------------------------------------------------------------------------------

 
 
(iv)  Each Pledgor shall, at such Pledgor’s expense, use its best efforts to
qualify the Pledged Collateral pledged by such Pledgor under U.S. state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of such Pledged Collateral;


(v)  Each Pledgor, if applicable, shall, at such Pledgor’s expense, cause the
respective Pledged Entity to make available to the holders of its securities, as
soon as practicable, earning statements which will satisfy the provisions of
Section 11(a) of the Securities Act; and


(vi)  Each Pledgor shall, at such Pledgor’s expense, do or cause to be done all
such other acts and things as may be necessary to make such sale of the Pledged
Collateral pledged by such Pledgor or any part thereof valid and binding and in
compliance with applicable law.


Each Pledgor will reimburse the Collateral Agent for all expenses incurred by
the Collateral Agent, including, without limitation, reasonable attorneys’ and
accountants’ fees and expenses in connection with the foregoing. Upon or at any
time after the occurrence and during the continuation of a Qualified Event of
Default, if the Secured Parties (pursuant to the terms of the
Indenture) determines that, prior to any public offering of any securities
constituting part of the Pledged Collateral, such securities should be
registered under the Securities Act and/or registered or qualified under any
other federal or state law and such registration and/or qualification is not
practicable, then each Pledgor agrees that it will be commercially reasonable if
a private sale, upon at least ten (10) Business Days’ notice to such Pledgor, is
arranged so as to avoid a public offering, even though the sales price
established and/or obtained at such private sale may be substantially less than
prices which could have been obtained for such security on any market or
exchange or in any other public sale.




10.  Transfers and other Liens. Other than as permitted under the Indenture,
each Pledgor agrees that it will not, without the prior written consent of the
Collateral Agent: (i) sell, transfer or otherwise dispose of or grant any option
with respect to, or create or permit to exist any Lien upon or with respect to,
any of the Pledged Collateral, except as expressly permitted by this Agreement;
or (ii) take any action in connection with any of the Pledged Collateral which
would materially impair the value of the Pledged Collateral or otherwise
materially and adversely affect the interest or rights of the Collateral Agent
or the Secured Parties hereunder.


Each Pledgor further agrees that it will procure, or take reasonable efforts to
procure, that the respective Pledged Entity and any other direct or indirect
subsidiary thereof shall carry on business only in the ordinary course and will
not dispose of or agree to dispose of a substantial part of its assets or
undertaking or take any action in connection with any of the Pledged Collateral
pledged by such Pledgor which would materially impair the value of such Pledged
Collateral or otherwise materially and adversely affect the interest or rights
of the Collateral Agent or the Secured Parties hereunder.


 
8

--------------------------------------------------------------------------------

 
 
11.  Defense of Title. Each Pledgor will defend the title to the Pledged
Collateral pledged by such Pledgor and the Liens of the Collateral Agent in such
Pledged Collateral against the claim of any Person and will maintain and
preserve such Liens.


12.  Additional Equity Interests. The Pledgors will, upon the Company obtaining
ownership of any additional equity interests in the Guarantor, which equity
interests are not already Pledged Collateral (the “Additional Equity
Interests”), promptly (and in any event within three (3) Business Days) deliver
to the Collateral Agent an amendment to this Agreement, duly executed by the
Pledgors and in form and substance satisfactory to the Secured Parties, in
respect of any such Additional Equity Interests, pursuant to which the Company
shall pledge to the Collateral Agent all of such Additional Equity Interests.
The Pledgors hereby authorizes the Collateral Agent to attach such amendment to
this Agreement and agrees that all Pledged Stock listed on any such amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral.


13.  Remedies.


(a)   (a) The Collateral Agent shall have, in addition to any other rights given
under this Agreement or by law, all of the rights and remedies with respect to
the Pledged Collateral of a secured party under the Uniform Commercial Code as
in effect in the State of New York (the “UCC”) (whether or not the UCC applies
to the affected Pledged Collateral). In addition, after the occurrence and
during the continuation of a Qualified Event of Default, the Collateral Agent
shall have such powers of sale and other powers as may be conferred by
applicable law. With respect to the Pledged Collateral or any part thereof which
shall then be in or shall thereafter come into the possession or custody of the
Collateral Agent or which the Collateral Agent shall otherwise have the ability
to transfer under applicable law, the Collateral Agent may, in its sole
discretion, without notice except as specified below, after the occurrence and
during the continuation of a Qualified Event of Default, sell or cause the same
to be sold at any exchange, broker’s board or at public or private sale, in one
or more sales or lots, at such price as the Collateral Agent or the Secured
Parties (pursuant to the terms of the Indenture) may deem best, for cash or on
credit or for future delivery, without assumption of any credit risk, and the
purchaser of any or all of the Pledged Collateral so sold shall thereafter own
the same, absolutely free from any claim, encumbrance or right of any kind
whatsoever. The Collateral Agent or any Secured Party may, in its own name, or
in the name of a designee or nominee, buy the Pledged Collateral at any public
sale and, if permitted by applicable law, buy the Pledged Collateral at any
private sale. Each Pledgor agrees to pay to the Collateral Agent all reasonable
expenses (including, without limitation, court costs and reasonable attorneys’
and paralegals’ fees and expenses) of, or incident to, the enforcement of any of
the provisions hereof. The Collateral Agent agrees to distribute any proceeds of
the sale of the Pledged Collateral in accordance with the Indenture and the
Pledgors shall remain liable for any deficiency following the sale of the
Pledged Collateral.


 
9

--------------------------------------------------------------------------------

 
 
(b)  Unless any of the Pledged Collateral threatens to decline speedily in value
or is or becomes of a type sold on a recognized market, the Collateral Agent
will give the Pledgors reasonable notice of the time and place of any public
sale thereof, or of the time after which any private sale or other intended
disposition is to be made. Any sale of the Pledged Collateral conducted in
conformity with reasonable commercial practices of banks, commercial finance
companies, insurance companies or other financial institutions disposing of
property similar to the Pledged Collateral shall be deemed to be commercially
reasonable. Notwithstanding any provision to the contrary contained herein, each
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by such Pledgor as provided in Section 29 below at least ten
(10) Business Days before the time of the sale or disposition. Any other
requirement of notice, demand or advertisement for sale is waived, to the extent
permitted by law. The Collateral Agent shall not be obligated to make any sale
of the Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.


(c)  In view of the fact that U.S. federal and state securities laws may impose
certain restrictions on the method by which a sale of the Pledged Collateral may
be effected after a Qualified Event of Default, each Pledgor agrees that after
the occurrence and during the continuation of a Qualified Event of Default, the
Collateral Agent may, from time to time, attempt to sell all or any part of the
Pledged Collateral by means of a private placement restricting the bidders and
prospective purchasers to those who are qualified and will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, the Collateral Agent may solicit offers to buy the Pledged Collateral, or
any part of it, from a limited number of investors deemed by the Collateral
Agent, in its reasonable judgment, to be financially responsible parties who
might be interested in purchasing the Pledged Collateral. If the Collateral
Agent solicits such offers from not less than four (4) such investors, then the
acceptance by the Collateral Agent of the highest offer obtained therefrom shall
be deemed to be a commercially reasonable method of disposing of such Pledged
Collateral; provided, however, that this Section 13 does not impose a
requirement that the Collateral Agent solicit offers from four (4) or more
investors in order for the sale to be commercially reasonable.


(d)  Each Pledgor agrees to the maximum extent permitted by applicable law that,
following the occurrence and during the continuance of a Qualified Event of
Default, it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Pledged
Collateral or the possession thereof by any purchaser at any sale hereunder, and
each Pledgor waives the benefit of all such laws to the extent it lawfully may
do so. Each Pledgor agrees that it will not interfere with any right, power and
remedy of the Collateral Agent provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Collateral Agent of any one or more
of such rights, powers or remedies. No failure or delay on the part of the
Collateral Agent to exercise any such right, power or remedy and no notice or
demand which may be given to or made upon any Pledgor by the Collateral Agent
with respect to any such remedies shall operate as a waiver thereof, or limit or
impair the Collateral Agent’s right to take any action or to exercise any power
or remedy hereunder, without notice or demand, or prejudice its rights as
against any Pledgor in any respect.


 
10

--------------------------------------------------------------------------------

 
 
(e)  Each Pledgor further agrees that a breach of any of the covenants by the
Pledgor contained in this Section 13 will cause irreparable injury to the
Collateral Agent, that the Collateral Agent shall have no adequate remedy at law
in respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 13 shall be specifically enforceable against
such Pledgor, and each Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.


14.  Security Interest Absolute. All rights of the Collateral Agent and security
interests hereunder, and all obligations of each Pledgor hereunder, shall be
absolute and unconditional irrespective of:


(i)  any lack of validity or enforceability of the Indenture or any other
agreement or instrument relating thereto;


(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Indenture or this Agreement;


(iii)  any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any part of the Secured Obligations;


(iv)  the insolvency of any of the Pledgors or the Pledged Entities; or


(v)  any other circumstance which might otherwise constitute a defense available
to, or a discharge of, such Pledgor in respect of the Secured Obligations or of
this Agreement.


15.  Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints
the Collateral Agent its attorney-in-fact, with full authority, in the name of
such Pledgor or otherwise, after the occurrence and during the continuation of a
Qualified Event of Default, from time to time in the Collateral Agent’s sole
discretion, to take any action and to execute any instrument which the
Collateral Agent or any Secured Party may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to such Pledgor
representing any dividend or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same and to
arrange for the transfer of all or any part of the Pledged Collateral on the
books of the respective Pledged Entity to the name of the Collateral Agent or
the Collateral Agent’s nominee.


16.  Waivers. Each Pledgor waives to the fullest extent permitted by applicable
laws presentment and demand for payment of any of the Liabilities, protest and
notice of dishonor or a Qualified Event of Default with respect to any of the
Liabilities and all other notices to which the Pledgor might otherwise be
entitled except as otherwise expressly provided herein or in the Indentures.


 
11

--------------------------------------------------------------------------------

 
 
17.  Term. This Agreement shall remain in full force and effect until the final
payment in full, in cash, of the Secured Obligations. Upon the termination of
this Agreement as provided above (other than as a result of the sale of the
Pledged Collateral), the Collateral Agent will release the security interest
created hereunder and, if it then has possession of any Pledged Stock pledged
hereunder, will deliver such Pledged Stock previously delivered to it and the
Powers to the relevant Pledgor.


18.  Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Pledgor
or the Pledged Entity for liquidation or reorganization, should any Pledgor or
any Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of any Pledgor’s or any Pledged Entity’s assets, and shall
continue to be effective or be reinstated, as the case may be.


19.  Definitions. The singular shall include the plural and vice versa and any
gender shall include any other gender as the context may require.


20.  Binding Effect; Successors and Assigns. This Agreement shall be binding
upon each Pledgor and its successors and assigns, and shall inure to the benefit
of the Collateral Agent and the Secured Parties, and their respective successors
and assigns. Nothing set forth herein or in any other Security Document is
intended or shall be construed to give any other Person any right, remedy or
claim under, to or in respect of this Agreement, the Indenture or any
Collateral. Each Pledgor’s successors shall include, without limitation, a
receiver, trustee or debtor-in-possession of or for such Pledgor.


21.  Governing Law. This Agreement has been executed and delivered by the
parties hereto in New York, New York. Any dispute between the Collateral Agent
and the Pledgor arising out of or related to the relationship established
between them in connection with this Agreement, and whether arising in contract,
tort, equity, or otherwise, shall be resolved in accordance with the laws of the
State of New York.


22.  Consent to Jurisdiction; and Service of Process. THE COLLATERAL AGENT
HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK. EACH PLEDGOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY PLEDGOR AND THE COLLATERAL AGENT
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT; PROVIDED THAT THE COLLATERAL AGENT AND EACH PLEDGOR ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK COUNTY; AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE COLLATERAL AGENT FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE COLLATERAL AGENT. EACH PLEDGOR EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH
IN THIS AGREEMENT FOR SUCH PLEDGOR AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. The Collateral Agent shall
have the right to proceed against each Pledgor or its personal property in a
court in any location to enable the Collateral Agent to obtain personal
jurisdiction over such Pledgor, to realize on the Pledged Collateral or any
other security for the Secured Obligations or to enforce a judgment or other
court order entered in favor of the Collateral Agent.


 
12

--------------------------------------------------------------------------------

 
 
23.  Waiver of Jury Trial. Each Pledgor and the Collateral Agent waives, to the
extent permitted by applicable law, any right to trial by jury in any dispute,
whether sounding in contract, tort, or otherwise, between the Collateral Agent
and any Pledgor arising out of or related to the transactions contemplated by
this Agreement or any other instrument, document or agreement executed or
delivered in connection herewith. Either of the Pledgors or the Collateral Agent
may file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.


24.  Advice of Counsel. Each Pledgor represents and warrants to the Collateral
Agent that it has discussed this Agreement and, specifically, the provisions of
Sections 21 through 23 hereof, with its counsel.


25.  Severability. If any provision of this Agreement is held to be prohibited
or unenforceable in any jurisdiction the substantive laws of which are held to
be applicable hereto, such prohibition or unenforceability shall not affect the
validity or enforceability of the remaining provisions hereof, to the extent
permitted by applicable law, and shall not invalidate or render unenforceable
such provision in any other jurisdiction, to the extent permitted by applicable
law.


26.  Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, such Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be required by applicable law or may be necessary or desirable, or that the
Collateral Agent or any Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Pledged Collateral, including,
without limitation, the filing of financing statements under Article 9 of the
Uniform Commercial Code of (i) the State of Utah, in the case of the Company as
the Pledgor, and (ii) the District of Columbia, in the case of Mr. Leng as the
Pledgor, which initial filing shall be completed or caused to be completed by
such Pledgor within ten (10) days from the date hereof. Each Pledgor hereby
further agrees that it shall not make any change to its name, jurisdiction, the
form of its organization or principal residence without prior written notice or
otherwise permitted under the Indenture. Each Pledgor authorizes the Collateral
Agent to file any financing statements and amendments thereto relating to the
Pledged Collateral, in form and substance required by the Collateral Agent
(acting at the direction of the holders of the Notes pursuant to the Indenture),
which describe the Pledged Collateral and include therein all other information
which is required by Article 9 of the UCC or other applicable law with respect
to the preparation or filing of a financing statement or amendment.


 
13

--------------------------------------------------------------------------------

 
 
27.  The Collateral Agent’s Duty of Care.


(a)  The Collateral Agent shall not be liable for any acts, omissions, errors of
judgment or mistakes of fact or law including, without limitation, acts,
omissions, errors or mistakes with respect to the Pledged Collateral, except for
those arising out of or in connection with the Collateral Agent’s (i) gross
negligence or willful misconduct, or (ii) failure to use reasonable care with
respect to the safe custody of the Pledged Collateral in the Collateral Agent’s
possession. Without limiting the generality of the foregoing, the Collateral
Agent shall be under no obligation to take any steps necessary to preserve
rights in the Pledged Collateral against any other parties but may do so at its
option. All expenses incurred in connection therewith shall be for the sole
account of the Pledgors, and shall constitute part of the Secured Obligations
secured hereby.


(b)  Without limiting the generality of the foregoing, (i) the Collateral Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Qualified Event of Default has occurred and is continuing and (ii) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby, provided that it shall not amount to gross
negligence or willful misconduct or a failure to use reasonable care.


(c)  No provision of this Agreement shall require the Collateral Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or the
Indenture. The Collateral Agent shall not be liable for any delay or failure to
act as may be required hereunder when such delay or failure is due to any act of
God, interruption or other circumstances beyond its control provided it
exercises such diligence as the circumstances may reasonably require. The
Collateral Agent shall be entitled to rely on any communication, instrument,
paper or other document reasonably believed by it to be genuine and correct and
to have been signed or sent by the proper person. After receiving any direction
from the Pledgors or the Secured Parties, the Collateral Agent may (at the
expense of the Pledgors) consult with legal counsel of its selection (provided
that such counsel shall be a firm of nationally recognized reputation), and the
written advice of such counsel (or any Opinion of Counsel caused by the Pledgors
to be furnished by the Company to the Collateral Agent) shall be full and
complete protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.


 
14

--------------------------------------------------------------------------------

 
 
(d)  The Collateral Agent shall not be deemed to have notice of any Qualified
Event of Default unless an officer of the Collateral Agent has actual knowledge
thereof or unless written notice of any such Qualified Event of Default is
received by the Collateral Agent at the office of the Collateral Agent specified
in or pursuant to Section 29 hereof.


(e)  The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Pledged Collateral shall be to deal with it in
the same manner as the Collateral Agent deals with similar property for its own
account.


(f)  In no event shall the Collateral Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.


(g)  The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made
herein or in connection herewith, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, or (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document.


(h)  The Collateral Agent is authorized to take such actions and to exercise
such powers as are delegated to the Collateral Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.


(i)  The bank serving as the Collateral Agent shall, in its capacity as a
Secured Party, have the same rights and powers as any other Secured Party and
may exercise the same as though it were not the Collateral Agent. Such bank and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Pledgor or any of its Affiliates as if it were not
the Collateral Agent hereunder.


28.  Additional Provisions Relating to the Collateral Agent.


(a)  Any corporation, bank, trust company or association into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation, bank, trust company or association succeeding to
all or substantially all the corporate trust business of the Collateral Agent,
shall be the successor of the Collateral Agent hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.


Any resignation or removal of the Trustee under the Indenture in accordance with
the provisions thereof shall result in a resignation or removal of the
Collateral Agent hereunder. The provisions of Sections 7.08 and 7.09 in the
Indenture with respect to replacement of the Trustee shall be applicable to the
replacement of the Collateral Agent.


 
15

--------------------------------------------------------------------------------

 
 
(b)  At any time or times, for the purpose of meeting any legal requirements of
any jurisdiction in which any of the Pledged Collateral may at the time be
located, the Collateral Agent shall have the power to appoint any Person or
Persons either to act as co-collateral agent, or co-collateral agents, jointly
with the Collateral Agent of all or any part of the Pledged Collateral or to act
as separate collateral agent or separate collateral agents of all or any part of
the Pledged Collateral and to vest in such Person or Persons, in such capacity,
such title to the Pledged Collateral or any part thereof, and such rights,
powers, duties or obligations as the Collateral Agent may consider necessary or
desirable, subject to the other provisions of this Section 28.


(c)  Unless otherwise provided in the instrument appointing such co-collateral
agent or separate collateral agent, every co-collateral agent or separate
collateral agent in respect of the custody, control or management of the Pledged
Collateral shall, to the extent permitted by law, be appointed subject to the
following terms:


(i)  All rights, power, duties and obligations under this Agreement conferred
upon the Collateral Agent shall be exercised solely by the Collateral Agent;


(ii)  All rights, powers, duties and obligations conferred or imposed upon the
collateral agents shall be conferred or imposed upon and exercised or performed
by the Collateral Agent, or by the Collateral Agent and such co-collateral agent
or co-collateral agents, or separate collateral agent or separate collateral
agents jointly, except to the extent that, under the law of any jurisdiction in
which any particular act or acts are to be performed, the Collateral Agent shall
be incompetent or unqualified to perform such act or acts, in which event such
act or acts shall be performed by such co-collateral agent or co-collateral
agents or separate collateral agent or separate collateral agents;


(iii)  Any request in writing by the Collateral Agent to any co-collateral agent
or separate collateral agent to take or to refrain from taking any action
hereunder shall be sufficient warrant for the taking, or the refraining from
taking, of such action by such co-collateral agent or separate collateral agent;


(iv)  Any co-collateral agent or separate collateral agent to the extent
permitted by law may delegate to the Collateral Agent the exercise of any right,
power, duty or obligation, discretionary or otherwise;


(v)  The Collateral Agent at any time, by an instrument in writing, may accept
the resignation of, or remove, any co-collateral agent or separate collateral
agent appointed under this Section 28. As successor to any co-collateral agent
or separate collateral agent so resigned or removed may be appointed in the
manner provided in this Section 28;


(vi)  No collateral agent hereunder shall be personally liable by reason of any
act or omission of any other collateral agent hereunder;


 
16

--------------------------------------------------------------------------------

 
 
(vii)  Any demand, request, direction, appointment, removal, notice, consent,
waiver or other action in writing delivered to the Collateral Agent shall be
deemed to have been delivered to each such co-collateral agent or separate
collateral agent; and


(viii)  Any Collateral received by any such co-collateral agent or separate
collateral agent hereunder shall forthwith, so far as may be permitted by law,
be turned over to the Collateral Agent to be held pursuant to the terms hereof.


(d)  Upon the acceptance in writing of such appointment by any such
co-collateral agent or separate collateral agent, it or he shall be vested with
the estate, right, title and interest in the Pledged Collateral, or any portion
thereof, and with such rights, powers, duties, trusts or obligations, jointly or
separately with the Collateral Agent, all as shall be specified in the
instrument of appointment, subject to all the terms hereof.


(e)  In case any co-collateral agent or separate collateral agent shall become
incapable of acting, resign or be removed, the right, title and interest in the
Pledged Collateral and all rights, powers, duties and obligations of said
co-collateral agent or separate collateral agent shall, so far as permitted by
law, vest in and be exercised by the Collateral Agent unless and until a
successor co-collateral agent or separate collateral agent shall be appointed
pursuant to this Section 28.


29.  Notices. Notices given pursuant to any provision of this Agreement may be
sent by facsimile and shall be addressed as follows: (i) if to Mr. Leng or the
Company, Star City International Building, No. 10 Jiuxianqiao Road, C-16th
Floor, Chaoyang District, Beijing, People’s Republic of China 100016, Fax: (86)
10 8456 7768, Attention: Mr. Leng You-Bin, with a copy to Hodgson Russ LLP, 1540
Broadway, 24th Floor, New York, New York 10036, Fax: 212-751-0928, Attention:
Jeffrey A. Rinde, Esq. and (ii) if to the Collateral Agent, to: The Bank of New
York, 101 Barclay Street, 4E, New York, New York 10286 , Fax: (212)
815-5802/5803, Attention: Global Finance Americas.


30.  Indemnity and Expenses. Each Pledgor agrees, upon demand, to indemnify the
Collateral Agent against any and all losses, claims, damages, penalties, fines,
liabilities or expenses, including incidental and out-of-pocket expenses and
reasonable attorneys fees incurred by it arising out of or in connection with
the acceptance or administration of its duties under this Agreement and to pay
to the Collateral Agent the amount of any and all expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any of the Pledged Collateral, (iii)
the exercise or enforcement of any of the rights of the Collateral Agent
hereunder or (iv) the failure by such Pledgor to perform or observe any of the
provisions hereof.


31.  Amendments, Waivers and Consents. None of the terms or provisions of this
Agreement may be waived, altered, modified or amended, and no consent to any
departure by any Pledgor herefrom shall be effective, except by or pursuant to
an instrument in writing which (i) is duly executed by each Pledgor and the
Collateral Agent and (ii) complies with the requirements of the Indenture. Any
such waiver shall be valid only to the extent set forth therein. A waiver by the
Collateral Agent of any right or remedy under this Agreement on any one occasion
shall not be construed as a waiver of any right or remedy which the Collateral
Agent would otherwise have on any future occasion. No failure to exercise or
delay in exercising any right, power or privilege under this Agreement on the
part of the Collateral Agent shall operate as a waiver thereof; and no single or
partial exercise of any right, power or privilege under this Agreement shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.


 
17

--------------------------------------------------------------------------------

 
 
32.  Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.


33.  Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement.


34.  Merger. This Agreement and the other Transaction Documents embody the
entire agreement and understanding, between the Pledgors and the Collateral
Agent or any holder of the Notes and supersedes all prior agreements and
understandings, written and oral, relating to the subject matter hereof.


35.  Termination; Release of Collateral. Notwithstanding anything in this
Agreement to the contrary, the Company may, to the extent permitted by Section
4.12 in the Indenture, sell, assign, transfer or otherwise dispose of any
Pledged Collateral pledged by the Company. In addition, the Pledged Collateral
pledged by the Company shall be subject to release in accordance with Section
10.04 in the Indenture (such Pledged Collateral and the Pledged Collateral
referred to in the immediately preceding sentence being the “Released
Collateral”). The Liens under this Agreement shall terminate with respect to the
Released Collateral upon such sale, transfer, assignment, disposition or release
and upon the written request of the Company, the Collateral Agent shall execute
and deliver, at the cost of the Company, such instrument or document as may be
necessary to release the Liens granted hereunder; provided, however, that (i)
the Collateral Agent shall not be required to execute any such documents on
terms which would expose the Collateral Agent or any holder of the Notes to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens on (or obligations of the Company in respect of) all interests retained by
the Company, including without limitation, the proceeds of any sale, all of
which shall continue to constitute part of the Pledged Collateral pledged by the
Company.


[remainder of page intentionally left blank]


 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have executed this
Agreement as of the date set forth above.





 
MR. LENG YOU-BIN




By:  /s/ Leng You-Bin
Name: Leng You-Bin






AMERICAN DAIRY, INC.




By:  /s/ Leng You-Bin
Name: Leng You-Bin
Title: CEO



 
Acknowledged and agreed to
as of the date first written above.


The Bank of New York,
as Collateral Agent


By: ________________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


PLEDGED STOCK




Name of Pledgor
Name of Issuer
Percentage of Equity Interest on a Fully-Diluted Basis
Number of Shares
Mr. Leng You-Bin
American Dairy, Inc.
~ 13.89%1 
2,664,340 shares of Common Stock, par value $0.001 per share
American Dairy, Inc.
American Flying Crane Corporation
100%
10,000 shares of common stock, par value $0.0001 per share








--------------------------------------------------------------------------------

1 as of May 21, 2007


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


[Form of Stock Power for Mr. Leng as the Pledgor]


STOCK POWER


(EXECUTED IN BLANK)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______ shares of the Common Stock of American Dairy, Inc, a Utah corporation
(the “Corporation”), standing in the name of the undersigned on the books of the
Corporation represented by Certificate No. ________, and does hereby irrevocably
constitute and appoint ________________ as attorney-in-fact to transfer the
shares on the books of the Corporation with full power of substitution in the
premises.




Dated: ________

 
MR. LENG YOU-BIN


By: ________________________________
Name: Leng You-Bin

 
 
 

--------------------------------------------------------------------------------

 

[Form of Stock Power for the Company as the Pledgor]


STOCK POWER


(EXECUTED IN BLANK)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______ shares of the Common Stock of American Flying Crane Corporation, a
Delaware corporation (the “Corporation”), standing in the name of the
undersigned on the books of the Corporation represented by Certificate No.
________, and does hereby irrevocably constitute and appoint ________________ as
attorney-in-fact to transfer the shares on the books of the Corporation with
full power of substitution in the premises.




Dated: ________


 
AMERICAN DAIRY, INC.

By: ________________________________
Name: 
Title: 

 
 
 

--------------------------------------------------------------------------------

 

[Form of Acknowledgement for pledge by Mr. Leng]


ACKNOWLEDGMENT


The undersigned hereby acknowledges receipt of a copy of the foregoing Share
Pledge Agreement, agrees promptly to note on its books the security interests
granted under such Share Pledge Agreement, and waives any rights or requirement
at any time hereafter to receive a copy of such Share Pledge Agreement in
connection with the registration of any Pledged Collateral in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent.




 
American Dairy, Inc.
 
By: ________________________________
Name: 
Title: 

 
 
 

--------------------------------------------------------------------------------

 

[Form of Acknowledgement for pledge by the Company]


ACKNOWLEDGMENT


The undersigned hereby acknowledges receipt of a copy of the foregoing Share
Pledge Agreement, agrees promptly to note on its books the security interests
granted under such Share Pledge Agreement, and waives any rights or requirement
at any time hereafter to receive a copy of such Share Pledge Agreement in
connection with the registration of any Pledged Collateral in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent.

 

 
American Flying Crane Corporation
 
By: ________________________________
Name: 
Title: 

 
 
 

--------------------------------------------------------------------------------

 